Media Contact:Gary Mickelson, 479-290-6111 Investor Contact:Ruth Ann Wisener, 479-290-4235 TYSON REPORTS FIRST QUARTER FISCAL 2011 RESULTS ● 1st quarter 2011 EPS was $0.78 compared to $0.42 last year ● This included $11 million, or $0.03 per diluted share, related to a gain on a sale of interests in an equity method investment ● 1st quarter Sales were $7.6 billion, up 14.8% compared to last year ● Overall operating margin was 6.5%: ● Chicken operating income $181 million, or 6.9% of sales ● Beef operating income $116 million, or 3.6% of sales ● Pork operating income $177 million, or 14.3% of sales ● Prepared Foods operating income $28 million, or 3.5% of sales Springdale, Arkansas – February 4, 2011 – Tyson Foods, Inc. (NYSE: TSN), today reported the following results: (in millions, except per share data) First Quarter Sales $ $ Operating Income Net Income Less: Net Loss Attributable to Noncontrolling Interest (4
